[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                               No. 10-15427                  MAY 26, 2011
                           Non-Argument Calendar              JOHN LEY
                                                                CLERK


                   D. C. Docket No. 2:09-cv-00165-WCO

DOBROSLAVA FUKANOVA, as Executor of
the Estate of Frank Mecerod,

                                                            Plaintiff-Appellant,

                                    versus

DEBORAH MECEROD,

                                                           Defendant-Appellee.




                 Appeal from the United States District Court
                   for the Northern District of Georgia


                               (May 26, 2011)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     In a comprehensive order entered on November 15, 2010, the district court
dismissed plaintiff’s complaint under Fed. R. Civ. P 12(c) on the ground that

plaintiff lacks capacity to bring this action as the executor of the Frank Mecerod

Estate. Plaintiff appeals, arguing that the court erred in rejecting her argument that

defendant’s challenge to her capacity to sue was waived and in refusing to hold

that the Czech Republic Bilateral Investment Treaty rendered inapplicable

Georgia’s ancillary probate requirement. For the reasons stated in the district

court’s November 15 order, we find no merit in these arguments. The court’s

judgment is accordingly

      AFFIRMED.




                                          2